DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 12-14, recite “wherein positioning … the second radiation shield comprises … conforming … the first radiation shield against the patient’s body and/or the table”. However, it is not clear how conforming the first shield will position the second shield. Therefore, the claim is rejected for being unclear. This rejection may be overcome by replacing “first” with --second-- in line 14 of claim 1. For purposes of examination, the claim has been treated as such with the proposed amendment. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following rejections are with regard to US Patent Nos. 8113713, 8439564, 9370331, 9907519, 10244996, and 11076819. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 8113713 (hereinafter USPN ‘713) in view of Ein-Gal (US 2005/0236588). 
USPN ‘713 claims a device for performing fluoroscopy with radiation protection (claim 1, preamble), said device comprising: a first end of a first radiation shield around the X-ray source (claim 1, par. 1 in the body of the claim) and a second end of the first radiation shield engageable against (claim 12) the procedure table and/or a patient’ body on the procedure table (claim 1, par. 1); necessarily wherein positioning the second end of the first radiation shield comprises conforming a conformable edge surrounding the second end of the first radiation shield against the patient’s body and/or the table (claim 12); a first end of a second radiation shield around the X-ray detector/image intensifier (claim 1, par. 2) and a second end of the second radiation shield conformable (claim 13) to the procedure table and/or the patient’s body on the procedure table (claim 1, par. 2), necessarily wherein positioning the second end of the second radiation shield comprises conforming a conformable edge surrounding the second end of the second radiation shield against the patient’s body and/or the table (claim 13).  
However, USPN ‘713 fails to claim a method comprising: providing an X-ray source and an X-ray detector/image intensifier mounted on a C-arm adjacent a procedure table; directing x-rays from the x-ray source through the patient's body to the X-ray detector/image intensifier while the patient lies on the procedure table within the C-arm, wherein the first radiation shield and the second radiation shield block stray radiation being emitted beyond the patient's body.
Ein-Gal teaches a method comprising: providing an X-ray source (18) and an X-ray detector/image intensifier (40) mounted on a C-arm (15) adjacent a procedure table (12); directing x-rays from the x-ray source through the patient's body (23) to the X-ray detector/image intensifier while the patient lies on the procedure table within the C-arm, wherein the first radiation shield and the second radiation shield (with 66 and 70) block stray radiation being emitted beyond the patient's body.
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘713 with the teaching of Ein-Gal, since one would have been motivated to make such a modification for reducing unwanted radiation (Ein-Gal: abstract).  
	
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 8439564 (hereinafter USPN ‘564) in view of Ein-Gal. 
USPN ‘564 claims a device for fluoroscopy with radiation protection (claim 1, preamble), said device comprising: a first end of a first radiation shield around the X-ray source (claim 1, par. 1) and a second end of the first radiation shield engageable (par. 3) against the procedure table and/or a body of a patient on the procedure table (pars. 1 and 3); necessarily wherein positioning the second end of the first radiation shield  comprises conforming a conformable edge surrounding the second end of the first radiation shield against the patient’s body and/or the table (pars. 1 and 3); a first end of a second radiation shield around the X-ray detector/image intensifier (par. 2) and a second end of the second radiation shield conformable (par. 4) to the procedure table and/or a body of a patient on the procedure table (pars. 2 and 4), necessarily wherein positioning the second end of the second radiation shield comprises conforming a conformable edge surrounding the second end of the second radiation shield against the patient’s body and/or the table (pars. 2 and 4).   
However, USPN ‘564 fails to claim a method comprising: providing an X-ray source and an X-ray detector/image intensifier mounted on a C-arm adjacent a procedure table; directing x-rays from the x-ray source through the patient's body to the X-ray detector/image intensifier while the patient lies on the procedure table within the C-arm, wherein the first radiation shield and the second radiation shield block stray radiation being emitted beyond the patient's body.
Ein-Gal teaches a method comprising: providing an X-ray source (18) and an X-ray detector/image intensifier (40) mounted on a C-arm (15) adjacent a procedure table (12); directing x-rays from the x-ray source through the patient's body (23) to the X-ray detector/image intensifier while the patient lies on the procedure table within the C-arm, wherein the first radiation shield and the second radiation shield (with 66 and 70) block stray radiation being emitted beyond the patient's body.
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘564 with the teaching of Ein-Gal, since one would have been motivated to make such a modification for reducing unwanted radiation (Ein-Gal: abstract).  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9370331 (hereinafter USPN ‘331) in view of Ein-Gal. 
USPN ‘331 claims a device for fluoroscopy with radiation protection (claim 1, preamble), said device comprising: a first end of a first radiation shield around the X-ray source (claim 1, par. 1 in the body of the claim) and a second end of the first radiation shield engageable against (claim 5) the procedure table and/or a body of a patient on the procedure table (claim 1, par. 1), necessarily wherein positioning the second end of the first radiation shield comprises conforming a conformable edge surrounding the second end of the first radiation shield against the patient’s body and/or the table (claim 5); a first end of a second radiation shield around the X-ray detector/image intensifier (claim 1, par. 2) and a second end of the second radiation shield conformable (claim 7) to the procedure table and/or a body of a patient on the procedure table (claim 1, par. 2), necessarily wherein positioning the second end of the second radiation shield comprises conforming a conformable edge surrounding the second end of the second radiation shield against the patient’s body and/or the table (claim 6). 
However, USPN ‘331 fails to claim a method comprising: providing an X-ray source and an X-ray detector/image intensifier mounted on a C-arm adjacent a procedure table; directing x-rays from the x-ray source through the patient's body to the X-ray detector/image intensifier while the patient lies on the procedure table within the C-arm, wherein the first radiation shield and the second radiation shield block stray radiation being emitted beyond the patient's body.
Ein-Gal teaches a method comprising: providing an X-ray source (18) and an X-ray detector/image intensifier (40) mounted on a C-arm (15) adjacent a procedure table (12); directing x-rays from the x-ray source through the patient's body (23) to the X-ray detector/image intensifier while the patient lies on the procedure table within the C-arm, wherein the first radiation shield and the second radiation shield (with 66 and 70) block stray radiation being emitted beyond the patient's body.
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘331 with the teaching of Ein-Gal, since one would have been motivated to make such a modification for reducing unwanted radiation (Ein-Gal: abstract).  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9907519 (hereinafter USPN ‘519). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of USPN ‘519 anticipate the broader claims of the instant application.  
USPN ‘519 claims a method for performing fluoroscopy with radiation protection (claim 1, preamble), said method comprising: providing an X-ray source and an X-ray detector/image intensifier mounted on a C-arm adjacent a procedure table (claim 1, par. 1); positioning a first end of a first radiation shield around the X-ray source and engaging (claim 3) a second end of the first radiation shield to the procedure table and/or a patient’s body on the procedure table (claim 1, par. 2), necessarily wherein positioning the second end of the first radiation shield comprises conforming a conformable edge surrounding the second end of the first radiation shield against the patient’s body and/or the table (claim 3); positioning a first end of a second radiation shield around the X-ray detector/image intensifier (claim 1, par. 3) and conforming (claim 4) a second end of the second radiation shield to the procedure table and/or the patient’s body on the procedure table (claim 1, par. 3), necessarily wherein positioning the second end of the second radiation shield comprises conforming a conformable edge surrounding the second end of the second radiation shield against the patient’s body and/or the table (claim 4); and directing x-rays from the x-ray source through the patient's body to the X-ray detector/image intensifier while the patient lies on the procedure table within the C-arm, wherein the first radiation shield and the second radiation shield block stray radiation being emitted beyond the patient's body (claim 1, par. 4).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10244996 (hereinafter USPN ‘996). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of USPN ‘996 anticipate the broader claims of the instant application.  
USPN ‘996 claims a method for performing fluoroscopy with radiation protection (claim 1, preamble), said method comprising: providing an X-ray source and an X-ray detector/image intensifier mounted on a C-arm adjacent a procedure table (claim 1, par. 1); positioning a first end of a first radiation shield around the X-ray source and engaging a second end of the first radiation shield against the procedure table and/or a body of a patient on the procedure table (par. 2), necessarily wherein positioning the second end of the first radiation shield comprises conforming a conformable edge surrounding the second end of the first radiation shield against the patient’s body and/or the table (claim 3); positioning a first end of a second radiation shield around the X-ray detector/image intensifier and conforming a second end of the second radiation shield to the procedure table and/or a body of a patient on the procedure table (par. 3), necessarily wherein positioning the second end of the second radiation shield comprises conforming a conformable edge surrounding the second end of the second radiation shield against the patient’s body and/or the table (claim 4); and directing x-rays from the x-ray source through the patient's body to the X-ray detector/image intensifier while the patient lies on the procedure table within the C-arm, wherein the first radiation shield and the second radiation shield block stray radiation being emitted beyond the patient's body (par. 4).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11076819 (hereinafter USPN ‘819) in view of Ein-Gal. 
USPN ‘819 claims a method for performing fluoroscopy with radiation protection (claim 1, preamble), said method comprising: positioning a first end of a first radiation shield around the X-ray source and engaging a second end of the first radiation shield against the procedure table and/or a body of a patient on the procedure table (claim 1, par. 1 in the body of the claim), necessarily wherein positioning the second end of the first radiation shield comprises conforming a conformable edge surrounding the second end of the first radiation shield against the patient’s body and/or the table (claim 3); positioning a first end of a second radiation shield around the X-ray detector/image intensifier and conforming a second end of the second radiation shield to the procedure table and/or a body of a patient on the procedure table (claim 1, par. 2), necessarily wherein positioning the second end of the second radiation shield comprises conforming a conformable edge surrounding the second end of the second radiation shield against the patient’s body and/or the table (claim 4); and directing x-rays from the x-ray source through the patient's body to the X-ray detector/image intensifier while the patient lies on the procedure table within the C-arm, wherein the first radiation shield and the second radiation shield block stray radiation being emitted beyond the patient's body (claim 1, par. 3).
However, USPN ‘819 fails to claim providing an X-ray source and an X-ray detector/image intensifier mounted on a C-arm adjacent a procedure table; positioning a first end of a first radiation shield around the X-ray source and conforming a second end of the first radiation shield to the procedure table and/or a body of a patient on the procedure table; positioning a first end of a second radiation shield around the X-ray detector/image intensifier and conforming a second end of the second radiation shield to the procedure table and/or a body of a patient on the procedure table; and directing x-rays from the x-ray source through the patient's body to the X-ray detector/image intensifier while the patient lies on the procedure table within the C-arm, wherein the first radiation shield and the second radiation shield block stray radiation being emitted beyond the patient's body.
Ein-Gal teaches providing an X-ray source (18) and an X-ray detector/image intensifier (40) mounted on a C-arm (15) adjacent a procedure table (12).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘819 with the teaching of Ein-Gal, since one would have been motivated to make such a modification for easier imaging (Ein-Gal: figs. 1-4).  

Response to Arguments
Applicant's arguments filed December 1, 2022, have been fully considered but they are not persuasive.
Applicant argues that double patenting rejections have been obviated by amending the claim to further recite the second ends of the first and second shield conforming to the patient and/or table. The Examiner disagrees, since the claims of the patents each recite corresponding claim recitations as explained above. Therefore, claim 1 remains rejected.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884